Case 3:20-cv-03315-FLW-TJB Document 77 Filed 06/17/21 Page 1 of 2 PageID: 1099




FAEGRE DRINKER BIDDLE & REATH LLP
Matthew J. Fedor
Kristen N. Roshto
600 Campus Drive
Florham Park, NJ 07932
(973) 549-7000 (tel.)
(973) 360-9831 (fax)
Matthew.Fedor@faegredrinker.com
Kristen.Roshto@faegredrinker.com

Kerry L. Bundy (pro hac vice)
Joshua N. Turner (pro hac vice)
2200 Wells Fargo Center, 90 South Seventh Street
Minneapolis, MN 55402
(612) 766-7000 (tel.)
(612) 766-1600 (fax)
Kerry.Bundy@faegredrinker.com
Josh.Turner@faegredrinker.com
Attorneys for Defendants Circle K Stores Inc.
and TMC Franchise Corp.

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY


 UNIVERSAL PROPERTY SERVICES,                      Civil Action No. 3:20-cv-03315-FLW-TJB
 INC., and SYED KAZMI,
                                                                Civil Action
                      Plaintiffs,
                                              STIPULATION AND PROPOSED ORDER
               v.                              EXTENDING DEFENDANTS CIRCLE K
                                              STORES, INC.’S AND TMC FRANCHISE
 LEHIGH GAS WHOLESALE SERVICES,                CORP.’S DEADLINE TO RESPOND TO
 INC., LEHIGH GAS WHOLESALE, INC.,               PLAINTIFFS’ SECOND AMENDED
 LGP REALTY HOLDINGS LP, CIRCLE K                        COMPLAINT
 STORES, INC., and TMC FRANCHISE
 CORP.,

                      Defendants.                      (Document Filed Electronically)




       IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs Universal

Property Services Inc. and Syed Kazmi and Defendants Circle K Stores, Inc. (“Circle K”) and
Case 3:20-cv-03315-FLW-TJB Document 77 Filed 06/17/21 Page 2 of 2 PageID: 1100




TMC Franchise Corp. (“TMC”), through their respective attorneys, that the deadline by which

Circle K and TMC may answer, move or otherwise respond to the Second Amended Complaint is

hereby extended to July 19, 2021.



 ZARCO EINHORN SALKOWSKI &                      FAEGRE DRINKER BIDDLE & REATH,
 BRITO, P.A.                                                               LLP

 By: /s/ Alejandro Brito                    By: /s/ Matthew J. Fedor
             Alejandro Brito, Esq.                      Matthew J. Fedor, Esq.


            Dated: June 17, 2021                         Dated: June 17, 2021




For good cause shown, it is so

ordered. Dated: 6/17/2021
                                                s/Tonianne J. Bongiovanni
                                                Honorable Tonianne J. Bongiovanni, U.S.M.J.




                                            2
